PER CURIAM.
Cloutier Realty, Inc. appeals from a judgment entered in the District Court, (Lewiston, Mullen, J.) finding it in civil contempt of a prior order directing it to correct fire code violations at its apartment building. Cloutier Realty failed to file an appendix in conformity with M.RApp. P. 8(a). The Maine Rules of Appellate Procedure provide for the dismissal of an appeal as a sanction for failure to comply with rules governing appendices. M.R.App. P. 8(j). Cloutier Realty also raises no substantive issues on appeal nor provides legal authority for its assertions. We therefore find its appeal frivolous and assess sanctions of $500 and costs and attorney fees pursuant to 30-A M.R.S.A § 4452(3)(D)(1996). „
The entry is:
Appeal dismissed with sanctions against the appellant in the amount of $500. Remand to the District Court for it to assess reasonable attorney fees and expenses against appellant.